Opinion issued December 15, 2022




                                          In The

                                   Court of Appeals
                                          For The

                              First District of Texas
                                ————————————
                                  NO. 01-22-00876-CR
                                ———————————
                 IN RE NKRUMAH LAMUMBA VALIER, Relator



                      Original Proceeding on Petition for Writ of
                                     Mandamus



          Relator, Nkrumah Lamumba Valier, incarcerated and proceeding pro se,

    has filed a petition for a writ of mandamus.1 Relator seeks issuance of a writ to

    compel respondent, the Honorable Abigail Anastasio, to rule on a post-

    conviction motion seeking an out-of-time appeal.


1
         The underlying conviction was in The State of Texas v. Nkrumah Lamumba Valier,
         Cause No. 1030025, in the 184th District Court of Harris County, the Honorable
         Jan Krocker presiding. According to his petition, relator’s post-conviction motion
         was filed in the same court with the Honorable Abigail Anastasio presiding.
      Relator’s petition reflects that he seeks relief from a final felony

conviction. Because his petition involves a final post-conviction felony

proceeding, article 11.07 of the Texas Code of Criminal Procedure governs and

provides the exclusive means to challenge the conviction. See TEX. CODE CRIM.

PROC. ANN. art. 11.07 (Vernon 2015); Padieu v. Court of Appeals of Tex., Fifth

Dist., 392 S.W.3d 115, 117 (Tex. Crim. App. 2013) (citations omitted); Bd. of

Pardons & Paroles ex rel. Keene v. Court of Appeals for Eighth Dist., 910

S.W.2d 481, 483 (Tex. Crim. App. 1995) (citation omitted). Only the Texas

Court of Criminal Appeals has jurisdiction in final post-conviction proceedings.

In re McAfee, 53 S.W.3d 715, 717 (Tex. App.— Houston [1st Dist.] 2001, orig.

proceeding) (citation omitted); see In re Briscoe, 230 S.W.3d 196, 196–97 (Tex.

App.–Houston [14th Dist.] 2006, orig. proceeding) (“Article 11.07 contains no

role for the courts of appeals.”) In such cases, a petitioner files an application for

writ of habeas corpus with the clerk of the court in which the conviction being

challenged was obtained, and the clerk shall assign the application to that court.

See TEX. CODE CRIM. P. art. 11.07, sec. 3(b). When the application is received by

that court, a writ of habeas corpus, returnable to the Court of Criminal Appeals,

shall issue by operation of law. Id.




                                          2
       Accordingly, we do not have jurisdiction over relator’s mandamus

 petition, and we dismiss the petition for lack of jurisdiction.

                                   PER CURIAM

Panel consists of Chief Justice Radack and Justices Countiss and Rivas-Molloy.

Do not publish. TEX. R. APP. P. 47.2(b).




                                           3